DETAILED ACTION
This action is in response to the applicant’s amendment filed on 09 February, 2021.  Claims 1-16 are pending and examined. Claim 1 is currently amended.
Response to Amendment
The Amendment filed 09 February, 2021 has been entered. Claims 1-16 remain pending in the application. Regarding the Non-Final Office Action mailed on 12 November, 2020, applicant’s amendments to the Claims have partially overcome the 35 USC 112(a) rejections previously set forth (see Claim Rejections - 35 USC § 112). 
Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 09 February, 2021, with regard to the rejections of claims 1-16 under 35 USC 103, have been fully considered but they are not persuasive. 
Regarding applicant’s argument that prior arts fail to disclose “switching a function between a first knob mode of operation configured to directly control a functional element of an implement and a second knob mode of operation configured to select a menu item in a user menu on a display of the user control terminal. Thus, one and the same rotatable knob of the user control terminal is operated for either directly controlling the functional element of the implement or menu item selection in the user menu displayed”, the examiner respectfully disagrees.
Sheidler teaches a control unit for controlling the steering and operation of the combine (see at least col 2, lines 7-25). Batthala teaches a knob or rotary actuator that generate a signal 
Independent Claim 15 is not amended and the rejection set forth in the last office action is maintained. 
With respect to the dependent claims 2-14 and 16, the applicant provides no additional arguments other than their dependency from the independent claim 1. Because independent claim 1 is not allowable, dependent claims 2-14 and 16 are not allowable.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one 
Claim 15 recites “in direct response to receipt of the first function control user input… the functional element to directly operate…” and “in direct response to receipt of the second function control user input… the functional element to directly change…”,  The specification does not explicitly, implicitly, or inherently disclose “directly operate” or “directly change”. In the Remarks, the applicant pointed out the support comes from para 0017-0018. Para 0017 broadly described the control knob function can be switched between “direct and instant” and “menu item selections” but does not have detailed descriptions as the claim is currently drafted. Para 0018 has languages of “in direct response to the user engaging with the control knob, the functional element is operated according to present (changing) control signals generated instantly or in real-time in response to the different function control user inputs”,  while there is no “directly operate/change…” disclosed in the section cited above. Therefore the “the functional element to directly operate…” and “the functional element to directly change” are NEW MATTER and the claim is rejected under 35 U.S.C. 112(a).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a user control terminal” in line 1 and further recites “a user control terminal” in line 4. It is not clear if “a user control terminal” in line 4 is the same “user control terminal” of line 1. Therefore the claim is indefinite and rejected under 35 USC 112(b).
Claims 2-14 and 16 are rejected by virtue of the dependency on claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The amended Claim 1 has all the limitation of claim 8, therefore claim 8 fails to further limit the subject matter of the claim upon which it depends and is rejected under 35 USC 112(d).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sheidler (US Patent No. 6681551, hereinafter Sheidler) in view of Batthala (US20060108127, hereinafter Batthala), further in view of Kowalk (US20180018027, hereinafter Kowalk), and furthest in view of Mongiardo (US20060241838, hereinafter Mongiardo).
As to Claim 1 Sheidler teaches a method for controlling operation of a user control terminal of an agricultural machine comprising a tractor and an implement trailed by or carried on the tractor (Sheidler, abstract teaches traction and implement; Fig. 1), comprising: 
operating a knob of a user control terminal of the tractor in a first knob mode of operation configured to directly control a functional element of the implement (Sheidler, col 6, lines 26-30 teaches a control knob and first mode of operation; col 3, lines 44-54 teaches control unit on the combine with traction system; Fig. 2), in which the first knob mode of operation comprising: 
receiving by the user control terminal a first function control user input through the control knob (Sheidler, col 6, lines 26-31 teaches receiving a first function control by the control terminal); 
in direct response to the receiving the first function control user input, generating first function control signals for the functional element of the implement in a control unit functionally connected to the functional element, the first function control signals indicating a first value of an operation parameter for the functional element  (Sheidler, col 6, lines 26-47 teaches operator toggles sequence switch to select a sequence, VCU performs sequence such as raising or lowering the header, i.e. in response to receiving input, generating control signals to control functional element. Raising or lowering the header is controlled by an operation parameter with a first value, further see col 4, lines 24-34, communication of hydraulic fluid to and from the cylinders); 
operating the functional element according to the first function control signals in real time (Sheidler, col 6, lines 35-40 teaches raising or lowering the header in response to signals from VCU when executing the sequence, i.e. the raising or lowering is in real time with the signals);
receiving by the user control terminal a second function control user input through the control knob (Sheidler, col 6, lines 54-57 teaches 2nd function control user input); 
in direct response to the receiving the second function control user input, generating second function control signals for the functional element of the implement in the control unit (Sheidler, col 6, lines 26-31 teaches 2 sequences of operations that can be selected; lines 35-40 teaches generating control signals, further see col 4, lines 24-34, communication of hydraulic fluid to and from the cylinders), the second function control signals indicating a second value of the operation parameter for the functional element (Sheidler, col 6, lines 50-57 teaches raising or lowering the header by the operator, lines 35-40 teaches generating control signals, further see col 4, lines 24-34, communication of hydraulic fluid to and from the cylinders); and 
changing operation of the functional element for operating the functional element according to the second function control signals in real-time (Sheidler, col 6, lines 26-31 teaches 2 sequences of operations that can be selected; lines 35-40 teaches operations of implement; lines 58-64 teaches changing from 1st  sequence of operations to 2nd sequence of operations).
Sheidler does not teach a value difference between the first and second value of the operation parameter is proportional to a position difference between a first rotational position and a second rotational position of the rotatable control knob assigned to the first and the second function control user input, respectively. 
Batthala teaches a value difference between the first and second value of the operation parameter is proportional to a position difference between a first rotational position and a second rotational position of the rotatable control knob assigned to the first and the second function control user input, respectively (Batthala, para 0020 teaches a first mode of operation in which the device controls a hydraulic fluid flow proportional to a degree of manual deflection; para 0055 teaches a numeric value indicative of and preferably proportional to, the specific deflection of lever, i.e. the difference of the numeric value of two positions is proportional to the difference of deflection; para 0057 teaches a knob or other rotary actuator, generates a signal proportional to its degree of deflection, i.e. proportional to position difference; also see para 0098-0099 and 0101).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method taught by Sheidler to include the above limitations as taught by Batthala to provide a function management system for an agricultural combine (Sheidler, col 1, lines 45-50).
Sheidler modified by Batthala does not teach the control knob is a rotatable knob, receiving by the user control terminal a request user input to change knob mode of operation for the control knob; and in response to the receiving the request user input, switching function of 
	Kowalk teaches the control knob is a rotatable knob (Kowark, para 0014, also see para 0020-0030); receiving by the user control terminal a request user input for changing knob mode of operation for the control knob (Kowalk, para 0006, lines 1-4); and in response to the receiving, switching function of the rotatable knob from the first knob mode of operation to a second knob mode of operation configured to select a menu item in a user menu on a display of the user control terminal (Kowalk, para 0004 teaches multi-function control know operates in a first mode or second mode and switch between the first and second mode in response to a double actuation of the knob), and operating the control knob in a second knob mode of operation (Kowalk, para 0006, lines 7-14); the user control terminal is prevented from receiving function control user input through the control knob in the second knob mode of operation (Kowalk, para 0006, lines 7-14 teaches at each mode of the knob the function control is defined only for the specific function control).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and machine taught by Sheidler and modified by Batthala to include the above limitations as taught by Kowalk to allow the vehicle operator to conveniently manipulate the control know with less distractions (Kowalk, para 0051, lines 1-2 from bottom).

Mongiardo teaches displaying a user menu on a display of the user control terminal (Mongiardo, para 0034, lines 8-13); receiving a menu control user input through the control knob (Mongiardo, para 0034, lines 8-13); and controlling selection of a menu item in the user menu displayed according to the menu control user input (Mongiardo, para 0034, lines 8-15).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and machine taught by Sheidler and modified by Batthala and Kowalk to include the above limitations as taught by Mongiardo to allow the operator to select items/operations from a menu using a single knob (Mongiardo, para 0011, lines 2-7).
As to Claim 2, Sheidler in view of Batthala, Kowalk and Mongiardo teaches the method according to claim 1. 
Sheidler further teaches wherein the changing operation comprises changing an operation position of the functional element from a first operation position to a second operation position (Sheidler, col 6, lines 26-46).
Kowalk further teaches the operations could be in the first knob mode of operation or in the second knob mode of operation (Kowalk, para 0006, lines 7-14; see claim 1 above for rationale supporting obviousness, motivation and reasons to combine).
As to Claim 3, Sheidler in view of Batthala, Kowalk and Mongiardo teaches the method according to claim 2. 
Sheidler, col 6, lines 26-46; col 9, lines 18-20).
Kowalk further teaches the operations could be in the first knob mode of operation or in the second knob mode of operation (Kowalk, para 0006, lines 7-14; see claim 1 above for rationale supporting obviousness, motivation and reasons to combine).
As to Claim 4, Sheidler in view of Batthala, Kowalk and Mongiardo teaches the method according to claim 1.
Sheidler further teaches wherein the changing the operation position comprises changing a steering position of a functional steering element from a first steering position to a second steering position (Sheidler, col 6, lines 26-46; col 5, lines 7-10).
Kowalk further teaches the operations could be in the first knob mode of operation or in the second knob mode of operation (Kowalk, para 0006, lines 7-14; see claim 1 above for rationale supporting obviousness, motivation and reasons to combine).
As to Claim 5, Sheidler in view of Batthala, Kowalk and Mongiardo teaches the method according to claim 1.
Sheidler further teaches wherein the changing operation comprises changing an operation position of the functional implement from a first operation speed to a second operation speed (Sheidler, col 6, lines 26-46; col 9, lines 42-43).
Kowalk further teaches the operations could be in the first knob mode of operation or in the second knob mode of operation (Kowalk, para 0006, lines 7-14; see claim 1 above for rationale supporting obviousness, motivation and reasons to combine).
As to Claim 6, Sheidler in view of Batthala, Kowalk and Mongiardo teaches the method according to claim 1. 
Mongiardo further teaches the rotatable control knob comprises a rotatable wheel received on the user control terminal (Mongiardo, para 0010, lines 6-11); and 
the receiving of the first and second functional control the user inputs comprises determining different rotational positions of the wheel for receiving the first and second function control user input (Mongiardo, para 0010, lines 6-11 teaches rotation of the knob serving to change the selected menu item).
As to Claim 7, Sheidler in view of Batthala, Kowalk and Mongiardo teaches the method according to claim 1. 
Mongiardo further teaches the rotatable control knob comprises a corresponding graphical knob element provided on the display of the user control terminal (Mongiardo, para 0011 teaches a cursor which is a graphical element corresponding to the knob); and 
the receiving of the first and second functional control user inputs comprises detecting input via the graphical knob element (Mongiardo, para 0011 teaches moves the cursor to select a menu item highlighted by the cursor, the cursor is involved with the display user input).
As to Claim 8, Sheidler in view of Batthala, Kowalk and Mongiardo teaches the method according to claim 1.
Sheidler further teaches the generating comprises: 
the first function control signals for the functional element indicating a first value of an operation parameter and the second function control signals for the functional element indicating a second value of the operation parameter (Sheidler, col 4, lines 38-51 teaches operator initiated actuator which is signal-connected to VCU to deploy the auger to different positions), 
Batthala further teaches a value difference between the first and second value of the operation parameter is proportional to a position difference between a first rotational position and a second rotational position of the rotatable control knob assigned to the first and the second function control user input, respectively (Batthala, para 0055, 0057).
As to Claim 9, Sheidler in view of Batthala, Kowalk and Mongiardo teaches the method according to claim 1. 
Sheidler further teaches wherein the generating comprises: generating at least one of the first and second function control signals in a central control unit connected to the user control terminal (Sheidler, col 4, lines 24-33 teaches the control signals generated by VCU) ; and transmitting at least one of the first and second function control signals from the central control unit to a local control unit on the implement through a data bus, the local control unit connected to the functional element and configured to control operation of the functional element (Sheidler, col 4, lines 24-33 teaches the control signals generated by VCU and header raise-and-lower system operated by drivers).
As to Claim 10, Sheidler in view of Batthala, Kowalk and Mongiardo teaches the method according to claim 1.
Kowalk further teaches the preventing the user control terminal from receiving function control user input through the control knob in the second knob mode of operation comprises at least one of: preventing generation of the first and second function control signals in the control unit; and preventing transmission of the first and second function control signals from the central control unit to the local control unit (Kowalk, para 0006 teaches the first mode maybe a volume control and the second mode may be a tune control, i.e., in the second mode the control signal generation or transmission has to be prevented otherwise the control terminal is in the first mode; para 0052 teaches the control knob may be employed in various electronic devices).
As to Claim 11, Sheidler in view of Batthala, Kowalk and Mongiardo teaches the method according to claim 1.
Sheidler further teaches the operating of the functional implement comprises, in response to receiving the first and second function control user input, operating in real-time the functional element according to the first and second function control signals (Sheidler, col 6, lines 26-46).
As to Claim 12, Sheidler in view of Batthala, Kowalk and Mongiardo teaches the method according to claim 1.
Sheidler further teaches the operating of the functional element comprises operating a functional implement element from the following group: rake element, conveyor element, pick-up element, cutting element, wrapping element, lifting element, steering element, spraying element, seeding element, and chamber element of a baler (Sheidler, col 5, lines 4-10).
As to Claim 13, Sheidler in view of Batthala, Kowalk and Mongiardo teaches the method according to claim 1.
Sheidler further teaches wherein the user control terminal comprises a central user control terminal on the tractor, and said method comprises receiving user input for setting implement modes of operation for the implement and tractor modes of operation for the tractor via the central user control terminal (Sheidler, col 4, lines 22-34; col 5, lines 4-16 teaches mode of the vehicle and mode of the implement controlled by VCU in response to user input).
As to Claim 14, Sheidler in view of Batthala, Kowalk and Mongiardo teaches the method according to claim 1.
Batthala further teaches in at least one of the first knob mode of operation and the second knob mode of operation, limiting a rotation of the rotatable control knob to a predefined degree of rotation (Batthala, para 0057 teaches a knob that generates a signal proportional to its degree of deflection/rotation, i.e., the know has a limited degree of rotation since the signal is a physical quantify that controls the vehicle/accessories and it has to have a limit).
As to Claim 16, Sheidler in view of Batthala, Kowalk and Mongiardo teaches the method according to claim 7.
Mongiardo further teaches the detecting of the user input via the graphical knob element comprises engaging the graphical knob element with a mouse, a joystick or a user touch on a touch screen (Mongiardo, para 0011 teaches a single knob considered as a unidirectional mouse; also see para 0072, “This allows the operator to assign different functions to the movement and actuation of the joystick to suit the task in hand”).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sheidler (US Patent No. 6681551, hereinafter Sheidler) in view of Kowalk (US20180018027, hereinafter Kowalk), and further in view of Mongiardo (US20060241838, hereinafter Mongiardo).
As to Claim 15, Sheidler teaches an agricultural machine, comprising: 
a tractor (Sheidler, abstract teaches traction and implement; Fig. 1); 
an implement trailed by or carried on the tractor (Sheidler, abstract teaches traction and implement; Fig. 1);
Sheidler, col 6, lines 26-30 teaches toggling sequence switch, i.e. a user control terminal on the tractor, also see col 5, lines 21-33 teaches a control terminal); and 
a control knob provided on the user control terminal that receives user input through the control knob (Sheidler, col 6, lines 26-30 teaches a control knob and first mode of operation; col 3, lines 44-54 teaches control unit on the combine with traction system; Fig. 2), wherein: 
the first knob mode of operation causes:
the user control terminal to receive a first function control user input through the control knob (Sheidler, col 6, lines 26-31 teaches receiving a first function control by the control terminal); 
in direct response to receipt of the first function control user input through the control knob, a control unit to generate first function control signals for a functional element of the implement, the control unit being  functionally connected to the functional element (Sheidler, col 6, lines 35-40); 
the functional element to directly operate according to the first function control signals (Sheidler, col 6, lines 35-40);
the user control terminal to receive a second function control user input through the control knob (Sheidler, col 6, lines 54-57 teaches 2nd function control user input); 
in direct response to receipt the second function control user input through the control knob, the control unit to generate second function control signals for the functional element of the implement (Sheidler, col 6, lines 26-31 teaches 2 sequences of operations that can be selected; lines 35-40 teaches generating control signals); and 
Sheidler, col 6, lines 26-31 teaches 2 sequences of operations that can be selected; lines 35-40 teaches operations of implement; lines 58-64 teaches changing from 1st  sequence of operations to 2nd sequence of operations). 
Sheidler does not teach the control knob is a rotatable knob and the user control terminal to change from the first knob mode of operation to the second knob mode of operation upon receipt by the user control terminal of a request user input to change of the knob mode of operation; wherein the user control terminal is prevented from receiving function control user input through the rotatable control knob in the second knob mode of operation.
Kowalk teaches: the control knob is a rotatable knob (Kowark, para 0014, also see para 0020-0030) and the user control terminal to change from the first knob mode of operation to the second knob mode of operation upon receipt by the user control terminal of a request user input to change of the knob mode of operation (Kowalk, para 0006, lines 1-14); wherein the user control terminal is prevented from receiving function control user input through the rotatable control knob in the second knob mode of operation (Kowalk, para 0006, lines 7-14 teaches at each mode of the knob the function control is defined only for the specific function control).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and machine taught by Sheidler to include the above limitations as taught by Kowalk to allow the vehicle operator to conveniently manipulate the control know with less distractions (Kowalk, para 0051, lines 1-2 from bottom).
Sheidler modified by Kowalk does not teach a display of the user control terminal to display a user menu; the rotatable control knob to receive a menu control user input; and a menu 
Mongiardo teaches a display of the user control terminal to display a user menu (Mongiardo, para 0034, lines 8-13); the rotatable control knob to receive a menu control user input (Mongiardo, para 0034, lines 8-13); and a menu item selected in the user menu displayed according to the menu control user input to be controlled (Mongiardo, para 0034, lines 8-15). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and machine taught by Sheidler and modified by Kowalk to include the above limitations as taught by Mongiardo to allow the operator to select items/operations from a menu using a single knob (Mongiardo, para 0011, lines 2-7).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner's Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.  
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HONGYE LIANG/Examiner, Art Unit 3667                                                                                                                                                                                                                                                                                                                                                                                                              /YUEN WONG/Primary Examiner, Art Unit 3667